DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 23, 2022, has been received. The amendment of claim 1, 5, 8, 11, 14, is acknowledged. Applicant’s arguments with respect to claims 14 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0102780 (“Brown”).
Claim 14
Brown discloses a method, comprising: sensing temperatures of first and second sensing elements and outputting first and second temperature-dependent voltages in response (paragraph [0053-0059], temperature measurement apparatus with first capacitor 11 with hold circuit 12 ); outputting first and second difference voltages based on comparing the first and second temperature-dependent voltages to a feedback voltage, respectively (paragraphs [0011, 0056-0059], difference between reference and discharge capacitor; difference between capacitor 11 and reference capacitor); outputting first and second control signals in response to the first and second difference voltages, respectively (paragraph [0069], voltage outputs of differences sent to integrator); selectively charging and discharging a capacitor in response to the first and second control signals, respectively, and wherein a voltage level of the capacitor is the feedback voltage (paragraph [0061-0070], discharging of capacitor used in feedback voltage); and outputting a signal indicative of the temperature of the first and second sensing elements (paragraph [0071], signal from comparator). 

Claim 17
Brown disclose the method of claim 14, wherein selectively charging and discharging the capacitor includes coupling the capacitor to one of a first voltage source and a second voltage source (paragraphs [0061-062]). 

Claim 18
Brown discloses the method of claim 14, wherein the selectively charging and discharging the capacitor comprises using a first voltage supply and a second voltage supply, respectively, in response to the first and second control signals, respectively, so as to generate an output signal that is based on temperatures sensed by the first and second sensing elements (paragraphs [0061-0062]). 

Allowable Subject Matter
Claims 1-13, 15-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a device and method of using the device, the device including a first layer including at least one sensing element, a second layer disposed vertically with respect to the first layer, a compare circuit, a control circuit, and a switching circuit.
The cited art, U.S. Patent Pub. 2010/0231286 (“Kuusilinna”) in view of U.S. Patent Pub. 2006/0219564 (“Feng”), discloses a similar device aalso including a first layer including at least one sensing element, a second layer disposed vertically with respect to the first layer, a compare circuit, a control circuit, and a switching circuit.  The cited are also provides a similar method including sensing temperatures, outputting signals, and selectively charging and discharging a capacitor. However, the cited art does not appear to explicitly disclose or suggest the switching circuit is configured to selectively charge and discharge a capacitor using a first voltage supply and a second voltage supply, respectively, in response to the at least one control signal so as to generate an output signal that is based on a parameter sensed by the at least one sensing element, and wherein a voltage level of the capacitor is the feedback voltage that is fed back to the compare circuit; or wherein comparing the first and second temperature- dependent voltages to the feedback voltage comprises: coupling a first node between a power supply and a first resistor to a first input of a first comparator, a second input of the first comparator being configured to receive the feedback signal; and coupling a second node between the first resistor and a second resistor to a third input of a second comparator, a fourth input of the second comparator being configured to receive the feedback signal; wherein the first and second sensing elements are disposed on a first layer of a three-dimensional integrated circuit and is coupled to other circuitry disposed on a second layer of a three-dimensional integrated circuit by a via; or wherein the selectively charging and discharging the capacitor further comprises: receiving the first control signal at a first gate of a first transistor having a first source coupled to the first voltage supply and a first drain coupled to a feedback node; and receiving the second control signal at a second gate of a second transistor having a second source coupled to the second voltage supply and a second drain coupled to the feedback node.. Thus, the specific configuration of the 3D IC circuit and method of processing sensed temperatures of sensing elements as required by the claimed invention is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853